Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 1 of 16 PageID 600




                            UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

 JOSE ACEVEDO,

                         Plaintiff,

 v.                                                                        Case No: 6:20-cv-448-LRH

 COMMISSIONER OF SOCIAL
 SECURITY,

                         Defendant.



                              MEMORANDUM OF DECISION 1
         Jose Acevedo (“Claimant”) appeals the final decision of the Commissioner of Social

 Security (“the Commissioner”) denying his application for supplemental security income (“SSI”).

 Doc. No. 1. Claimant raises two arguments challenging the Commissioner’s final decision, and,

 based on those arguments, requests that the matter be reversed and remanded for further

 administrative proceedings. Doc. No. 20, at 9, 20, 32. The Commissioner asserts that the decision

 of the Administrative Law Judge (“ALJ”) is supported by substantial evidence and that the final

 decision of the Commissioner should be affirmed. Id. at 33. For the reasons stated herein, the

 Commissioner’s final decision is AFFIRMED.




         1
          The parties have consented to the exercise of jurisdiction by a United States Magistrate Judge. See
 Doc. Nos. 14, 18–19.
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 2 of 16 PageID 601




 I.      PROCEDURAL HISTORY.

         On September 20, 2016, Claimant filed an application for SSI, alleging a disability onset

 date of September 1, 1996. R. 15, 180. 2 Claimant later amended his disability onset date to

 September 20, 2016. R. 189. Claimant’s application was denied initially and on reconsideration,

 and he requested a hearing before an ALJ. R. 102–06, 107–12, 113–15. A hearing was held before

 the ALJ on December 4, 2018, at which Claimant was represented by an attorney. R. 27–74.

 Claimant and a vocational expert (“VE”) testified at the hearing. Id.

         After the hearing, the ALJ issued an unfavorable decision finding that Claimant was not

 disabled. R. 15–22. Claimant sought review of the ALJ’s decision by the Appeals Council. R.

 177–79, 259–65. On January 10, 2020, the Appeals Council denied the request for review. R. 1–

 6. Claimant now seeks review of the final decision of the Commissioner by this Court. Doc. No.

 1.

 II.     THE ALJ’S DECISION. 3

         After careful consideration of the entire record, the ALJ performed the five-step evaluation

 process as set forth in 20 C.F.R. § 416.920(a). R. 15–22. 4          The ALJ found that Claimant had not


         2
           The “Application Summary for Supplemental Security Income” states that Claimant applied for
 SSI on October 31, 2016, but according to the ALJ’s decision, Claimant filed the application for SSI on
 September 20, 2016. Compare R. 15, with R. 180. For consistency, and because the application date is not
 dispositive of this appeal, the Court utilizes the application date stated by the ALJ: September 20, 2016.

         3
            Upon a review of the record, I find that counsel for the parties have adequately stated the pertinent
 facts of record in the Joint Memorandum. Doc. No. 20. Accordingly, I adopt those facts included in the
 body of the Joint Memorandum by reference without restating them in entirety herein.
         4
           An individual claiming Social Security disability benefits must prove that he or she is disabled.
 Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th
 Cir. 1999)). “The Social Security Regulations outline a five-step, sequential evaluation process used to
 determine whether a claimant is disabled: (1) whether the claimant is currently engaged in substantial
 gainful activity; (2) whether the claimant has a severe impairment or combination of impairments; (3)
 whether the impairment meets or equals the severity of the specified impairments in the Listing of
 Impairments; (4) based on a residual functional capacity (‘RFC’) assessment, whether the claimant can
 perform any of his or her past relevant work despite the impairment; and (5) whether there are significant


                                                      -2-
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 3 of 16 PageID 602




 engaged in substantial gainful activity since September 20, 2016, the application date. R. 17. The

 ALJ further concluded that Claimant suffered from the following severe impairments: lumbar

 degenerative disc disease and radiculopathy (DDD); cervicalgia with radiculopathy; and

 thoracalgia.      Id. The ALJ concluded that Claimant did not have an impairment or combination

 of impairments that met or equaled a listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix

 1. Id.

          Based on a review of the record, the ALJ found that Claimant had the residual functional

 capacity (“RFC”) to perform sedentary work as defined in the Social Security regulations, 5 except:

          [T]he claimant can perform simple, routine, and repetitive tasks. The claimant can
          occasionally stoop, kneel, crouch, or crawl and can occasionally climb ramps or
          stairs, but can never climb ladders, ropes, or scaffolds. The claimant should avoid
          exposure to hazards, such as heights or machinery with moving parts. The claimant
          can frequently handle and finger with the upper extremities. The claimant cannot
          perform production rate pace work. The claimant can tolerate occasional changes
          in routine work place setting. Finally, the claimant is likely to be absent from work
          on an unscheduled basis one day per month.

 R. 18.

          After considering the record evidence, Claimant’s RFC, and the testimony of the VE, the

 ALJ found that Claimant was unable to perform any past relevant work, which included work as a

 bouncer or truck driver light. R. 20.           However, considering Claimant’s age, education, work


 numbers of jobs in the national economy that the claimant can perform given the claimant’s RFC, age,
 education, and work experience.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011)
 (citing Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); 20 C.F.R. §§ 404.1520(a)(i)–(v),
 416.920(a)(i)–(v)).
          5
              The social security regulations define sedentary work to include:

          lifting no more than 10 pounds at a time and occasionally lifting or carrying articles like
          docket files, ledgers, and small tools. Although a sedentary job is defined as one which
          involves sitting, a certain amount of walking and standing is often necessary in carrying out
          job duties. Jobs are sedentary if walking and standing are required occasionally and other
          sedentary criteria are met.

 20 C.F.R. § 416.967(a).


                                                       -3-
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 4 of 16 PageID 603




 experience, and RFC, as well as the testimony of the VE, the ALJ concluded that there were jobs

 existing in significant numbers in the national economy that Claimant could perform, representative

 occupations including call out operator, escort vehicle driver, and addressor. R. 21–22; see also R.

 69–70. Accordingly, the ALJ concluded that Claimant was not disabled from the September 20,

 2016 application date through the date of the decision. R. 22.

 III.   STANDARD OF REVIEW.

        Because Claimant has exhausted his administrative remedies, the Court has jurisdiction to

 review the decision of the Commissioner pursuant to 42 U.S.C. § 405(g), as adopted by reference

 in 42 U.S.C. § 1383(c)(3). The scope of the Court’s review is limited to determining whether the

 Commissioner applied the correct legal standards and whether the Commissioner’s findings of fact

 are supported by substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th

 Cir. 2011). The Commissioner’s findings of fact are conclusive if they are supported by substantial

 evidence, 42 U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence

 as a reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125

 F.3d 1436, 1440 (11th Cir. 1997).

        The Court must view the evidence as a whole, taking into account evidence favorable as well

 as unfavorable to the Commissioner’s decision, when determining whether the decision is supported

 by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). The Court may

 not reweigh evidence or substitute its judgment for that of the Commissioner, and, even if the

 evidence preponderates against the Commissioner’s decision, the reviewing court must affirm if the

 decision is supported by substantial evidence. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

 Cir. 1983).




                                                  -4-
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 5 of 16 PageID 604




 IV.    ANALYSIS.

        In the Joint Memorandum, which I have reviewed, Claimant raises two assignments of error:

 (1) the ALJ erred in his consideration of Claimant’s subjective complaints of pain and other

 symptoms; and (2) the ALJ erred in relying on the testimony of the VE because there is an

 unresolved conflict between the VE’s testimony and the Dictionary of Occupational Titles (“DOT”).

 Doc. No. 20. Accordingly, these are the only issues that I address.

        A.      Claimant’s Subjective Complaints of Pain.

        A claimant may establish disability through his or her own testimony of pain or other

 subjective symptoms. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). A claimant

 seeking to establish disability through his or her own testimony must show:

        (1) evidence of an underlying medical condition; and (2) either (a) objective medical
        evidence confirming the severity of the alleged pain; or (b) that the objectively
        determined medical condition can reasonably be expected to give rise to the claimed
        pain.

 Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). “If the ALJ decides not to credit a

 claimant’s testimony as to her pain, he must articulate explicit and adequate reasons for doing so.”

 Foote, 67 F.3d at 1561–62. The Court will not disturb a clearly articulated credibility finding that

 is supported by substantial evidence. Id. at 1562.

        If the ALJ determines that the claimant has a medically determinable impairment that could

 reasonably produce the claimant’s alleged pain or other symptoms, the ALJ must then evaluate the

 extent to which the intensity and persistence of those symptoms limit the claimant’s ability to work.

 20 C.F.R. § 416.929(c)(1). In doing so, the ALJ considers a variety of evidence, including, but not

 limited to, the claimant’s history, the medical signs and laboratory findings, the claimant’s

 statements, medical source opinions, and other evidence of how the pain affects the claimant’s daily

 activities and ability to work. Id. § 416.929(c)(1)–(3). Factors relevant to the ALJ’s consideration



                                                 -5-
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 6 of 16 PageID 605




 regarding a claimant’s allegations of pain include: (1) daily activities; (2) the location, duration,

 frequency, and intensity of pain and other symptoms; (3) precipitating and aggravating factors; (4)

 the type, dosage, effectiveness, and side effects of medication; (5) treatment, other than medication,

 the claimant receives for pain; (6) measures used for pain relief; and (7) other factors pertaining to

 functional limitations and restrictions to pain.   Id. § 416.929(c)(3)(i)–(vii).

        Here, in the decision, the ALJ states as follows as it relates to the RFC determination and

 Claimant’s subjective complaints:

        The claimant is a 44-year-old man who asserts that he is unable to work due to his
        various impairments. The claimant asserts that he experiences radiating low back
        pain, which limits his ability to perform postural activities and trouble standing,
        walking and sitting for long periods. The claimant also asserted that he has
        depression and anxiety due to his physical impairments. The claimant asserted that
        treatment, including physical therapy was unsuccessful and that medication causes
        side effects including drowsiness, loss of concentration and loss of appetite (Ex. 3E;
        Hearing Testimony).

        Despite these allegations of symptoms and limitations, the record indicates that the
        claimant is able to take care of his personal needs as well as perform activities of
        daily living including preparing simple meals and washing dishes. He has a valid
        license and is able to drive. He is able to care for his children and can shop for
        groceries. The claimant also asserted that he uses a cane for his sciatic pain, but that
        it was not prescribed. He also asserted that he is not receiving treatment for his
        mental health (Hearing Testimony).

        After careful consideration of the evidence, I find that the claimant’s medically
        determinable impairments could reasonably be expected to cause the alleged
        symptoms; however, the claimant’s statements concerning the intensity, persistence
        and limiting effects of these symptoms are not entirely consistent with the medical
        evidence and other evidence in the record for the reasons explained in this decision.

        Turning to the medical evidence, the objective findings in this case fail to provide
        strong support for the claimant’s allegations of disabling symptoms and limitations.
        More specifically, the medical findings do not support the existence of limitations
        greater than the above listed residual functional capacity.

        Records indicate that the claimant sought treatment for low back pain. In August
        2016, magnetic resonance imaging (MRI) revealed abnormalities throughout the
        lumbar spine including: left paracentral broad-based disc herniation with nerve root
        impingement; left lateral recess stenosis and spinal stenosis; posterior



                                                    -6-
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 7 of 16 PageID 606




       spondylolisthesis; right lateral recess stenosis; and disc bulge (Ex. 1F). Orthopedic
       treatment records observed that the claimant demonstrated limited range of motion
       in the lumbar spine with pain and an antalgic gait. However, motor strength in the
       lower extremities was normal and straight leg-raising tests were negative bilaterally.
       As treatment, the claimant was advised to undergo pain management, was prescribed
       medication and surgery was recommended. The claimant testified that he has not
       undergone surgery to treat his symptoms (Ex. 4F; Hearing Testimony). In October
       2017, an MRI of the thoracic spine showed broad based posterior disc herniations
       and associated radial tears at T7-8, T8-9 and T10-11 and neural encroachment at T7-
       8, T8-9 and T10-11 (Ex. 6F/33-34). In August 2018, an MRI of the cervical spine
       showed congenital narrowing of the spinal canal, disc bulging at C3-4, CS-6 and C6-
       7 and radial tears involving the CS-6 and C6-7 discs. Imaging also showed disc
       bulge and superimposed left-sided posterior disc herniation and associated radial tear
       at C4-5 and cord compression at C4-5 and CS-6 (Ex. 6F/2). By October 2018,
       treatment notes indicated that the claimant had pain with range of motion throughout
       the spine but gait and station were normal and muscles were normal. Additionally,
       his neurological and psychological examinations were normal (Ex. 8F/2).

       The record also indicates that the claimant sought treatment for alleged numbness,
       tingling, weakness and burning sensations in his hands (Exs. 7F/7; 9F/12).
       Electrodiagnostic testing showed no evidence of neuropathy and only mild left carpal
       tunnel syndrome. Studies also showed evidence of severe left greater than the right
       radiculopathies in the lumbar and cervical spine (Ex. 9F/7).

       In February 2017, consultative examiner, James Shoemaker, D.O., observed that the
       claimant demonstrated muscle tightness and tenderness in the lumbar spine and a
       positive left lower extremity straight leg-raising test. The claimant had a slow gait
       with a mild limp without the use of an assistive device and diminished muscle
       strength of the left foot. However, upper extremities revealed full range of motion,
       full grip strength and intact fine manipulation. Dr. Shoemaker further reported that
       x-ray imaging showed moderate to severe disc space narrowing and moderate to
       large osteophytes of L4-5 and LS-S1. There was also multilevel disc space
       narrowing and osteophytes which was mild L1-L4 (Ex. 5F).

       Further examination of the evidence provided shows that the claimant’s allegations
       are not fully persuasive. While I find the claimant’s allegations to be genuine, the
       limiting effects of the symptoms are not substantiated by the objective medical
       evidence. Additionally, the claimant’s activities of daily living suggest that his
       limitations are not as significant as purported, as discussed above. Finally, no
       treating or examining medical source has offered an opinion that the claimant is
       unable to work or an assessment of what activities the claimant can still perform
       supporting such a conclusion. Thus, I find that due to the claimant’s spine
       impairments, he is limited to sedentary work. Due to his upper extremity pain, he
       is limited to frequent handling and fingering. Additionally, due to the claimant’s
       problems with concentration caused by physical pain and treatment, he is limited to
       simple work with the additional limitations as outlined above.



                                                -7-
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 8 of 16 PageID 607




        State agency medical consultant, Cynthia Eaton, M.D., opined that the claimant
        could perform light exertional level with postural and environmental limitations (Ex.
        3A). Little weight is accorded this opinion, as the record supports a finding that the
        claimant is limited to sedentary work, as discussed herein.

        Based on the entire record, including the testimony of the claimant, I conclude that
        the evidence fails to support the claimant's assertions of total disability. Despite the
        evidence demonstrating that the claimant has suffered from medically determinable
        “severe” impairments, the evidence also establishes the claimant retains the capacity
        to function adequately to perform many basic activities associated with work. The
        above residual functional capacity assessment is supported by the objective medical
        evidence contained in the record. Treatment notes in the record do not sustain the
        claimant’s allegations of disabling limitations. In sum, the claimant does experience
        some limitations, but only to the extent described in the residual functional capacity
        above.

 R. 18–20.

        In the joint memorandum, Claimant argues that the ALJ “did not offer a legally sufficient

 justification for rejecting Plaintiff’s testimony about his pain.” Doc. No. 20, at 9. On review,

 however, this is not a case where the ALJ wholesale rejected Claimant’s subjective complaints of

 pain; instead the ALJ found the subjective complaints only partially credible in limiting Claimant

 to sedentary work.    See R. 18–20.      And upon consideration, the ALJ’s reasons for finding

 Claimant’s subjective complaints only partially credible are supported by substantial evidence.

        As demonstrated by the above-quoted portions of the decision, the ALJ appeared to rely on

 three reasons for finding Claimant’s subjective complaints of pain and other symptoms not fully

 persuasive: (1) the complaints were not fully substantiated by the objective medical evidence; (2)

 the complaints were inconsistent with Claimant’s activities of daily living; and (3) no examiner

 provided an opinion that Claimant is unable to work or otherwise provided an RFC assessment.

 See R. 18–20.

        Claimant first argues that the ALJ’s consideration of the objective medical evidence failed

 to provide a sufficient basis for discounting his subjective complaints.        Doc. No. 20, at 10.



                                                 -8-
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 9 of 16 PageID 608




 Claimant contends that such evidence substantiates his claim of disability, rather than conflicting

 with it, and the ALJ failed to provide a sufficient explanation as to how the cited medical evidence

 was inconsistent with Claimant’s testimony. Id. at 11–12. Claimant further contends that in such

 analysis, the ALJ did “not address . . . surgical recommendations at all.” Id. at 12–13.

              Claimant’s argument is unpersuasive. As demonstrated above, the ALJ found that the

 objective medical evidence of record did not provide “strong support” for Claimant’s allegations of

 disability, nor did the medical evidence support imposition of greater limitations in the RFC.                R.

 19. The ALJ compared and contrasted treatment notes from the relevant period, pointing out both

 evidence supporting Claimant’s position and evidence to the contrary. See, e.g., R. 19–20 (noting

 Claimant’s diagnoses, his limited range of motion, pain, and antalgic gait, but contrasting that with

 normal motor strength and negative straight leg raising test; contrasting MRI results, Claimant’s

 pain with range of motion, with normal gait and station and muscles; comparing Claimant’s

 allegations of pain and numbness in hands with electrodiagnostic testing results showing no

 evidence of neuropathy and only mild carpal tunnel syndrome). 6                   I find the ALJ’s discussion

 sufficient to support the ALJ’s decision to only partially credit Claimant’s testimony and subjective

 complaints of total disability. See, e.g., Markuske v. Comm’r of Soc. Sec., 572 F. App’x 762, 766–

 67 (11th Cir. 2014) (finding ALJ’s discussion of objective medical evidence of record provided

 “adequate reasons” for ALJ’s decision to partially discredit the claimant’s subjective complaints of
          7
 pain).            As it relates to Claimant’s contention that the ALJ failed to consider surgical



            In the joint memorandum, Claimant discusses several other medical records that he states support
              6

 his subjective complaints. Doc. No. 20, at 11–12. However, “[u]nder a substantial evidence standard of
 review, [the Claimant] must do more than point to evidence in the record that supports [his] position; [he]
 must show the absence of substantial evidence supporting the ALJ’s conclusion.” See Sims v. Comm’r of
 Soc. Sec., 706 F. App’x 595, 604 (11th Cir. 2017).
              7
                  Unpublished opinions of the Eleventh Circuit are cited as persuasive authority. See 11th Cir. R.
 36–2.


                                                           -9-
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 10 of 16 PageID 609




  recommendations, in the decision, the ALJ expressly noted that surgery was recommended. See R.

  19. Thus, Claimant’s argument that the ALJ wholly failed to consider the recommendation is

  unavailing.

         Claimant also argues that the ALJ erred in drawing a negative inference from Plaintiff’s

  daily activities, essentially arguing that the activities identified by the ALJ (preparing simple meals,

  caring for children) are not necessarily inconsistent with disability. Doc. No. 20, at 13–14.

  Claimant is correct that participation in activities of daily living does not necessarily preclude a

  finding of disability. See Lewis, 125 F.3d at 1441. Nonetheless, Claimant has not explained how

  any of the specific activities of daily living listed by the ALJ “are inconsistent with the RFC and/or

  consistent with his alleged disabling symptoms.” See Bliven v. Comm’r of Soc. Sec., No. 6:13-cv-

  1150-Orl-18TBS, 2014 WL 4674201, at *9 (M.D. Fla. Sept. 18, 2014). In addition, the ALJ did

  not solely consider Claimant’s activities of daily living in reaching the credibility determination.

  See id. (citation omitted) (“Lewis does not stand for the notion that an ALJ must never consider a

  claimant’s daily activities, or that an ALJ’s consideration of such activities warrants remand. The

  ALJ is meant to consider a claimant’s daily activities in combination with other factors, as stated in

  20 CFR § 404.1529(c).”). Accordingly, I find no error in the ALJ’s consideration of Claimant’s

  activities of daily living as one factor in the consideration regarding the credibility of Claimant’s

  subjective complaints.

         Claimant does not address the ALJ’s third and final reason for finding Claimant’s subjective

  complaints not fully persuasive: that no examiner provided an opinion that Claimant is unable to

  work or otherwise provided an RFC assessment. Accordingly, Claimant has waived any argument

  in that regard. Cf. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004) (refusing




                                                   - 10 -
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 11 of 16 PageID 610




  to consider an argument that the claimant failed to raise before the district court). Nonetheless, I

  note that courts have considered the lack of a medical opinion opining to greater limitations than

  found by the ALJ a relevant consideration. See, e.g., Wolfe v. Colvin, No. 8:12-cv-903-T-TGW,

  2013 WL 3285358, at *3 (M.D. Fla. June 27, 2013).

          In sum, the relevant inquiry is not whether there is evidence to support the Claimant’s

  allegations, but whether there is substantial evidence to support the ALJ’s credibility determination.

  See Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007) (alterations and

  citation omitted) (“Even if the evidence preponderates against the Commissioner’s factual findings,

  the Court must affirm if the decision reached is supported by substantial evidence.”); Werner v.

  Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th Cir. 2011) (when reviewing the ALJ’s credibility

  determination “[t]he question is not . . . whether ALJ could have reasonably credited [the claimant’s]

  testimony, but whether the ALJ was clearly wrong to discredit it.”).

          Because the ALJ provided adequate reasons for discounting Claimant’s subjective

  complaints of pain, Claimant’s first assignment of error is unpersuasive. See, e.g., May v. Comm’r

  of Soc. Sec. Admin., 226 F. App’x 955, 958 (11th Cir. 2007) (finding ALJ provided sufficient

  reasoning to partially discredit the claimant’s subjective complaints of pain when ALJ found that

  the claimant’s symptoms were inconsistent with the objective evidence of record, as well as the

  claimant’s activities of daily living).

          B.      Conflict Between VE Testimony and DOT.

          At step five of the sequential evaluation process, the Commissioner bears the burden of

  proving that other jobs exist in the national economy which, given the claimant’s age, education,

  and RFC, he or she can perform despite her impairments. Phillips v. Barnhart, 357 F.3d 1232,

  1237 (11th Cir. 2004). The ALJ may consider “both jobs data drawn from the DOT as well as from




                                                  - 11 -
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 12 of 16 PageID 611




  the testimony of the vocational expert (“VE”) in making this determination.” Washington v.

  Comm’r of Soc. Sec., 906 F.3d 1353, 1360 (11th Cir. 2018).

          Social Security Ruling 00-4p (“SSR 00-4p”) provides, in pertinent part, as follows:

          Occupational evidence provided by a VE or VS generally should be consistent with
          the occupational information supplied by the DOT. When there is an apparent
          unresolved conflict between VE or VS evidence and the DOT, the adjudicator must
          elicit a reasonable explanation for the conflict before relying on the VE or VS
          evidence to support a determination or decision about whether the claimant is
          disabled. At the hearings level, as part of the adjudicator’s duty to fully develop the
          record, the adjudicator will inquire, on the record, as to whether or not there is such
          consistency.

  SSR 00-4p, 2000 WL 1898704, at *2. 8           The Eleventh Circuit has held that the ALJ has a duty to

  resolve any apparent conflicts between a VE’s testimony and the DOT, even if the VE does not

  affirmatively state that such a conflict exists. See Washington, 906 F.3d at 1356 (finding that

  pursuant to SSR 00-4p, “ALJs within the SSA have an affirmative duty to identify apparent conflicts

  between the testimony of a Vocational Expert and the DOT and resolve them. This duty requires

  more of the ALJ than simply asking the VE whether his testimony is consistent with the DOT.”).

  A conflict is “apparent” if it is “reasonably ascertainable or evident” from a comparison of the VE’s

  testimony and the DOT. Id. at 1365–66.

          Here, in the decision, the ALJ included within the RFC determination that Claimant was

  limited to sedentary work with certain additional functional limitations, and that Claimant was

  further limited to simple, routine, and repetitive tasks. R. 18. In response to a hypothetical




          8
            SSRs are binding on the SSA, but they are not binding on this Court. See Klawinski v. Comm’r of
  Soc. Sec., 391 F. App’x 772, 775 (11th Cir. 2010) (“Social Security Rulings are agency rulings published
  under the Commissioner’s authority and are binding on all components of the Administration. Even though
  the rulings are not binding on us, we should nonetheless accord the rulings great respect and deference, if the
  underlying statute is unclear and the legislative history offers no guidance.” (citing B.B. v. Schweiker, 643
  F.2d 1069, 1071 (5th Cir. 1981))).




                                                      - 12 -
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 13 of 16 PageID 612




  question reflecting the same limitations, the VE testified that a person with those limitations could

  work as a call-out operator, an escort vehicle driver, or an addresser. R. 69–70. 9

          According to the DOT, the job of call-out operator has a reasoning level of three, see DOT

  237.367-014, available at 1991 WL 672186, while the jobs of escort vehicle driver and addresser

  have a reasoning level of two, see DOT 919.663-022 (escort-vehicle driver), available at 1991 WL

  687886; DOT 209.587-010 (addresser), available at 1991 WL 671797. Pursuant to the DOT, jobs

  with a reasoning level of three require an employee to “[a]pply commonsense understanding to carry

  out instructions furnished in written, oral, or diagrammatic form” and to “[d]eal with problems

  involving several concrete variables in or from standardized situations.” See DOT Appendix C,

  available at 1991 WL 688702. On the other hand, jobs with a reasoning level of two require an

  employee to “[a]pply commonsense understanding to carry out detailed but uninvolved written or

  oral instructions” and “[d]eal with problems involving a few concrete variables in or from

  standardized situations.” See id.

          Here, Claimant argues that there is either a direct or apparent conflict between the VE’s

  testimony and the DOT, in that an individual limited to “simple” tasks would not be capable of

  carrying out jobs requiring an employee to carry out “detailed but uninvolved” instructions, i.e., that

  limiting an individual to “simple” tasks is inconsistent with a reasoning level of two. Doc. No. 20,

  at 21–22. The Commissioner disagrees. Id. at 26. The crux of the parties’ dispute centers on




          9
             Notably, in posing hypothetical questions to the VE, the ALJ specifically asked the VE whether
  her testimony was consistent with the DOT. R. 70. The VE responded in the affirmative, with the
  exception of absences from work, which was contingent on her training, education, and experience. Id.
  The ALJ specifically asked the VE regarding the job of escort vehicle driver, and whether “that involves no
  more than occasional changes in the routine workplace setting.” Id. The VE testified that “[p]er the DOT,
  it is a simple, routine, repetitive job” because the “duties would be the same, just the routes are what would
  change,” and again confirmed as much when asked by the ALJ. Id.


                                                      - 13 -
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 14 of 16 PageID 613




  their respective interpretations of Valdez v. Commissioner of Social Security, 808 F. App’x 1005

  (11th Cir. 2020). In Valdez, the Court stated as follows:

         We haven’t decided the issue Valdez raises here—whether a limitation to simple,
         routine, and repetitive work is inconsistent with a job that requires a reasoning level
         of three. But it is unnecessary to decide it because, even if Valdez was not able to
         work as an order clerk, the ALJ still concluded that he could perform two other jobs:
         lens inserter, which has a reasoning level of one, see DOT, 713.687-026, and lens-
         block gauger, which has a reasoning level of two, see id. 716.687-030. Valdez has
         not argued that these jobs are inconsistent with his residual functional capacity, and
         they are not. Thus, any error pertaining to the ALJ’s conclusion that he could work
         as an order clerk is harmless because there are other jobs he is qualified to do even
         in light of his residual functional capacity, age, education, and work experience.

  Valdez, 808 F. App’x at 1009 (emphasis added).

         The parties disagree over whether the Eleventh Circuit in Valdez held that jobs with a

  reasoning level of two are consistent with a limitation to “simple, routine, and repetitive tasks,” or

  whether the discussion was mere dicta. Doc. No. 20, at 20–32.

         After issuance of Valdez, it appears that the majority of courts have found that Valdez stands

  for that proposition, although recognizing that Valdez is an unpublished opinion, and thus is

  persuasive “only insofar as [its] legal analysis warrants.” See United States v. Rodriquez-Lopez,

  363 F.3d 1134, 1138 n.4 (11th Cir. 2004). See, e.g., Hedges v. Comm’r of Soc. Sec., No. 2:19-cv-

  833-FtM-MAP, 2021 WL 1186836, at *6 (M.D. Fla. Mar. 30, 2021) (“As an unpublished decision,

  Valdez is not binding on this Court. But since its issuance, the majority of courts in this circuit

  have relied on Valdez to bolster their findings that a reasoning level two job is not inconsistent with

  simple, routine, and repetitive work.”); Franasiak v. Comm’r of Soc. Sec. Admin., No. 3:19-cv-

  1378-J-MCR, 2021 WL 1050138, at *8 (M.D. Fla. Mar. 19, 2021) (“[T]his Court joins the current

  majority in holding there is not an apparent conflict each and every time a person limited to simple

  tasks is matched with DOT jobs classified with GED level 2 reasoning.”); James v. Comm’r of Soc.

  Sec., No. 2:19-cv-869-FtM-MRM, 2021 WL 973498, at *10 (M.D. Fla. Mar. 16, 2021) (finding the



                                                  - 14 -
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 15 of 16 PageID 614




  Court in Valdez concluded that jobs with reasoning level of two are not inconsistent with a limitation

  to “simple, routine, and repetitive tasks,” recognizing that Valdez is only persuasive authority as an

  unpublished opinion, but collecting authority and reading Valdez in conjunction with decisions from

  other circuits finding same); Reyes v. Comm’r of Soc. Sec., No. 2:19-cv-866-FtM-JLB-NPM, 2021

  WL 1085618, at *3 (M.D. Fla. Mar. 22, 2021) (overruling objection to magistrate’s finding that no

  apparent conflict exists between limitation to simple, routine, and repetitive tasks and an occupation

  requiring level two reasoning); Fletcher v. Saul, No. 8:19-cv-1476-T-23AAS, 2020 WL 4188210,

  at *1 (M.D. Fla. July 21, 2020) (rejecting argument that the language in Valdez is dicta and

  concluding that no apparent conflict exists between a limitation to a “simple” task and a finding that

  the claimant can perform a job with a reasoning level of two); see also Green v. Saul, No. 8:19-cv-

  2021-T-TGW, 2020 WL 5743185, at *10 (M.D. Fla. Sept. 25, 2020) (relying on Fletcher for same).

  And recently, in another unpublished opinion specifically relying on Valdez, issued on July 27,

  2021, the Eleventh Circuit again found that “there [is] no apparent conflict between an RFC

  limitation to simple, routine, repetitive tasks and the DOT’s description of jobs requiring level two

  reasoning.” See Peterson v. Comm'r of Soc. Sec., No. 21-10086, 2021 WL 3163662, at *3 (11th

  Cir. July 27, 2021).

          Upon consideration of the above-cited persuasive authority from this Circuit, as well as

  others, 10 and in the absence of binding precedent on this issue, the Court agrees with the

  Commissioner that no apparent conflict exists between the limitation to simple, routine, and

  repetitive tasks and an occupation requiring a reasoning level of two. Because two of the jobs




          10
             See Lawrence v. Saul, 941 F.3d 140, 144 (4th Cir. 2019) (collecting cases and stating that “[i]n
  finding no apparent conflict between ‘simple, routine, repetitive’ and Level 2 reasoning, [it] join[ed] every
  other circuit to consider the issue”).




                                                     - 15 -
Case 6:20-cv-00448-LRH Document 21 Filed 08/02/21 Page 16 of 16 PageID 615




  identified by the VE have a reasoning level of two, the Court rejects Claimant’s second assignment

  of error.

  V.      CONCLUSION.

          Based on the foregoing, it is ORDERED that:

          1.    The final decision of the Commissioner is AFFIRMED.

          2.    The Clerk of Court is DIRECTED to enter judgment in favor of the Commissioner

                and CLOSE the case.

          DONE and ORDERED in Orlando, Florida on August 2, 2021.




  Copies furnished to:

  Counsel of Record




                                                - 16 -
